DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The After Final amendment filed on July 12, 2022 has been entered. The Examiner’s amendment is in regards to the claims filed with the After Final response on July 12, 2022. 

Authorization for this examiner’s amendment was given in an interview with Mehul Jani (Reg. No. 51380) on July 27, 2022.

The application has been amended as follows: 
Please amend claim 10 by changing “a cable router” in line 16 to “a first cable router”.
Please amend claim 10 by changing “the cable router” in line 18 to “the first cable router”.
Please amend claim 10 by changing “an outer surface of the inner C-arm” in lines 19-20 to “the outer surface of the inner C-arm”. 
Please amend Claim 15 by changing “a first circumferential direction” in line 2 and “a second circumferential direction” in lines 2-3 to “the first circumferential direction” and “the second circumferential direction”. 
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on July 12, 2022. 
Claims 1-9, and 16-17 have been cancelled. 
Claim 18 has been amended. 
Response to Arguments
Applicant’s arguments, see Pg. 5, filed July 12, 2022, with respect to Claims 1-3, 5-15, and 18 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. Applicant has filed on a terminal disclaimer and has canceled claims 1-9, and 16-17. 
Applicant’s arguments, see Pg. 5, filed July 12, 2022, with respect to claims 1-3, 5-9, and 18 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has canceled claims 1-9, and has amended claim 18 to correct the indefinite claim language. 
Applicant’s arguments, see Pg. 5-6, filed July 12, 2022, with respect to Claims 1-3, 5, and 7-8  have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has cancelled claims 1-3, 5, and 7-8. 
Allowable Subject Matter
Claims 10-15 and 18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Grady (U.S. 2007/0121790), Vesel (U.S. 8,462,911), Yang (U.S. 2003/0202637) and Van der Ende (U.S. 2009/0074149).
Regarding claim 10:
Grady discloses a portable medical imaging system comprising:
 a movable station (Fig. 2, 126); 
an outer C-arm (Fig. 2, 108) slidably mounted to the movable station (Fig. 2, 126); and
 an inner C-arm (Fig. 2, 104) slidably coupled to the outer C-arm (Fig. 2, 108); 
an imaging signal transmitter (Fig. 2, 102) attached to one side of the inner C-arm (Fig. 2, 104), the first and second C-arms together providing a 360 degree rotation of the imaging signal transmitter (Fig. 1-2, C-arm rotates around patient); 
an imaging sensor (Fig. 2, 114) mounted to the other side of the inner C-arms (Fig. 2, 104).
Yang teaches a first translation device mounting the imaging signal transmitter ([0062], two linear motors) and a second translation device mounting the imaging sensor ([0062], two linear motors), the first and second translation devices ([0062], linear motors allow source and detector to move axially) adapted to move the imaging signal transmitter and the imaging sensor laterally ([0062], linear motors allow source and detector to move axially) relative to a center axis of the medical imaging system ([0062], linear motors allow source and detector to move axially);
 a motion control module ([0059], computer) adapted to coordinate a movement of the first and second translation devices ([0059], computer controls translation) such that the imaging signal transmitter and the imaging sensor move in the same coordinated direction ([0062], linear motors allow source and detector to move axially).
Van Der Ende teaches a cable carrier (Fig. 1, 21) containing a plurality of electrical cables ([0026], hose contains electrical supply cables); and 
a first cable router (Fig. 1, 23) having a through-hole (Fig. 1, hole within arm 5 allowing hose 21 to be fastened using 23) and mounted to an outer surface of the outer C-arm (Fig. 1, 5), the cable carrier extending over the outer surface of the outer C-arm (Fig. 1, 21 over C-arm 5), through the through-hole of the first cable router and over an outer surface of the inner C-arm (Fig. 1, hose 21 going over the surface of C-arm 3),
a second cable router (Van der Ende; Fig. 1, hose 21 attached to C-arm 3) having a through-hole (Fig. 1, hole within arm 3 allowing hose 21 to be fastened using 23) and mounted to the outer surface of the inner C-arm (Van der Ende; Fig. 1, 21 attached to 3), the cable carrier extending through the through-hole of the second cable router (Van der Ende; Fig. 1, 21 attached to 3).
However, the combination of Grady, Yang, and Van der Ende fails to disclose wherein the cable carrier extends in a first circumferential direction and enters the second cable router in a second circumferential direction opposite to the first circumferential direction to create a service loop over the outer surface of the inner C-arm.
	Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 11-15 and 18 are allowable by virtue of their dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884